DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.
                                                              
                                                                  Drawings
3.           All drawings filed on 09/15/2020 are approved by examiner.


Allowable Subject Matter
4. 	Claims 1-20 are allowable over prior art of record.

5.	None of prior art of record taken alone or in combination shows a voltage comprising at least an inductor configured as a variable inductor; a capacitor configured as a variable capacitor, the variable capacitor and the variable inductor being configured as an LC filter having a specific LC resonant frequency; and a controller configured to change an inductance value of the variable inductor in accordance with an input/output voltage ratio between an input voltage and an output voltage as recited in claims 1-20 of the present invention.





				Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838